Citation Nr: 1611202	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-19 518 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for radiculopathy of the right upper extremity secondary to the cervical spine disability, currently rated as 40 percent disabling.
8.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to December 14, 2013.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1979 and from November 2001 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). In December 2015, the Veteran testified before the Board at a hearing held at the RO.

The issues of entitlement to service connection for an acquired psychiatric disorder and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At his December 2015 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to service connection for a right hip disability and a right knee disability be withdrawn.

2.  Throughout the appeal period, the Veteran's lumbar spine disability has not limited forward flexion to 30 degrees or less, there is no evidence of ankylosis, and it has not been productive of incapacitating episodes.

3.  Throughout the appeal period, the Veteran has suffered from neurological manifestations in the right lower extremity (as secondary to the service-connected lumbar spine disability) moderate in degree.

4.  Throughout the appeal period, the Veteran's cervical spine disability has not limited forward flexion to 60 degrees or less, has not resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and it has not been productive of incapacitating episodes.

5.  Throughout the appeal period, the Veteran's neurological manifestations in the right upper extremity (as secondary to the service-connected cervical spine disability) have been moderate in degree.

6.  Prior to December 14, 2013, the Veteran was employed in more than marginal employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an service connection for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5243 (2015).
 
4.  A separate 20 percent rating for moderate neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2015).

5.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5242 (2015).

6.  The criteria for a rating in excess of 40 percent for moderate neurological manifestations in the right upper extremity as secondary to the service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8513 (2015).

7.  The criteria for a TDIU prior to December 14, 2013 have not been met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2015). 

In July 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to service connection for a right hip disability and a right knee disability, as identified in the June 2011 statement of the case. 

At his December 2015 hearing, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for a right hip disability and a right knee disability, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for a right knee disability and a right hip disability are dismissed.

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that with regard to this claim, stemming from a claim received by the VA in May 2013, VA has satisfied its duty to notify through a July 2013 letter, and the claims were then adjudicated in May 2014 following such notice.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his increased rating claims dated in April 2014.  Such examination is sufficient do adjudicate his claims.  

The Veteran was also provided with a hearing related to his present claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the hearing complied with the holding of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.1.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the lumbar spine and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Codes 5243, which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243. 

The Veteran's claim can also be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under that criteria, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, an April 2014 VA examination reflects the Veteran's complaints of back pain on repeated bending, an inability to sit for a prolonged period of time, and limitations in his ability to lift, push, or carry objects.  He reported pain that radiated to the right lower extremity.  He had one isolated acute incapacitating episodes in the past year.  Range of motion testing resulted in forward flexion to 85 degrees, with pain on end range, extension to 20 degrees, with pain on end range, right lateral flexion to 20 degrees, with pain on end range, left lateral flexion to 15 degrees, with pain on end range, right rotation to 25 degrees, with pain on end range, and left rotation to 30 degrees, with pain on end range.  There was no additional limitation in range of motion on repetitive testing, other than 5 degrees less motion on right lateral flexion.  There was functional loss by way of less movement than normal, weakened movement, excess fatigability, pain, interference with sitting, standing, or weightbearing, and lack of endurance.  There was localized tenderness at the L4-5 level.  When comparing this examination to the rating code, the Board finds that the criteria for a higher 40 percent rating have not been met.  The Veteran was not limited in flexion to 30 degrees, even when taking into consideration performance on repetitive testing and functional loss.  A higher rating is also not warranted under the diagnostic criteria pertaining to intervertebral disc syndrome, as his one incapacitating episode lasted well less than four weeks.

The Veteran's cervical spine disability has been rated as 10 percent disabling under Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a
 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, on April 2014 VA examination, the Veteran reported limited range of motion of his neck, no repetitive rotation, and no ability to complete overhead work.  He was limited to what he could lift, push, carry or pull to his left arm, as his right arm had loss of strength and numbness of the arm and hand.  Range of motion testing showed forward flexion to 40 degrees, with pain at 45 degrees, extension to 45 degrees, with pain on end range, right and left lateral flexion to 25 degrees, with pain on end range, right rotation to 70 degrees, with pain on end range, and left rotation to 60 degrees, with pain on end range.  There was no additional limitation in range of motion on repetitive testing.  There was functional loss by way of less movement than normal, weakened movement, excess fatigability, pain, interference with sitting, standing, or weightbearing, and lack of endurance.  There was localized tenderness of the cervical spine.  There was no muscle spasm or guarding to result in abnormal gait or spinal contour.  When comparing this examination to the rating code, the Board finds that the criteria for a higher 20 percent rating have not been met.  The Veteran was not limited in flexion to 30 degrees, by the combined range of motion less than 170 degrees, even when taking into consideration performance on repetitive testing and functional loss.  There was no indication of muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the appeal period, despite one isolated, earlier finding of such prior to the appeal period, and it was specifically found that there was no abnormal spinal contour on 2014 VA examination.  A higher rating is also not warranted under the diagnostic criteria pertaining to intervertebral disc syndrome, as no such episodes have been reported or documented.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The RO previously assigned a separate 10 percent rating for right lower extremity sciatica.  In this case, the Board finds that a separate 20 percent rating is warranted for moderate incomplete paralysis of the right lower extremity.  On 2014 VA examination, the Veteran showed 4/5 muscle strength in the right lower extremity, with normal strength on the left side.  Reflex examination and sensory examination was normal in both lower extremities.  However, the Veteran reported symptoms of moderate paresthesias and severe numbness of the right lower extremity.  After physically examining the Veteran, the examiner diagnosed moderate radiculopathy of the right sciatic nerve.  Thus, the Board finds that a 20 percent rating for moderate radiculopathy is warranted, as when taking into account the Veteran's subjective symptoms and reviewing the physical findings, a moderate disability was diagnosed.  Because there is no diagnosis of a neurological disability on the left side, a separate rating is not warranted for the left lower extremity.

With regard to the right upper extremity, DC 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8513.  On May 2014 VA examination, the Veteran reported mild paresthesias in the right upper extremity and severe numbness.  Physical findings showed 4/5 muscle strength in the right upper extremity and normal reflex and sensory examination in the right upper extremity.  The Veteran was diagnosed with moderate incomplete paralysis of the all radicular groups in the right upper extremity.  Thus, when taking into account the medical opinion of record during the appeal period, the Board finds that a rating higher than 40 percent is not warranted.  Though the Veteran reported severe numbness, sensory examination was intact.  As symptoms have not been diagnosed as radiculopathy on the left side, a separate rating for the left upper extremity is not warranted.

III.   Other Considerations

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his cervical and lumbar spine disabilities, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings.  Specifically, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and cervical spine disability and associated neurological manifestations with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes but those symptoms have not been shown, specifically more limited range of motion, muscle spasm or guarding resulting in abnormal spinal contour, or more severe incomplete paralysis such as due to sensory loss.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

TDIU

In this case, the Veteran reported on his claim for a TDIU received by the VA in December 2013, and in an email correspondence that he submitted to the VA in January 2014, that he retired from his position as a dog handler on December 13, 2013, after 30 years of service with the federal government.  He stated that he was retired effective December 14, 2013.  Accordingly, the Veteran is precluded by law to receive a TDIU for the period prior to December 14, 2013, as he was employed in more than marginal employment prior to that time, and there is no evidence to suggest otherwise.  See 38 C.F.R. § 4.16.  The Board notes that a 2015 private vocational assessment states that the Veteran was unemployed since December 15, 2012, however, that evidence is entirely inconsistent with the Veteran's statements to the VA and there is no evidence to support that information.  In light of the above, the Board finds that the claim for a TDIU prior to December 14, 2013, must be denied.


ORDER

The claim of entitlement to service connection for a right hip disability is dismissed.

The claim of entitlement to service connection for a right knee disability is 
dismissed.

A rating in excess of 20 percent for a lumbar spine disability is denied.
 
A separate 20 percent rating for moderate neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability is granted.

A rating in excess of 10 percent for a cervical spine disability is denied.

A rating in excess of 40 percent for moderate neurological manifestations in the right upper extremity as secondary to the service-connected cervical spine disability is denied.

A TDIU prior to December 14, 2013, is denied.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran contends that his current psychiatric symptoms were caused by a stressor in service. Specifically, while stationed in Korea as a military policeman, he was called to talk down another soldier who was holding a commander hostage at gun point.  He was able to intervene in the situation and then was the lead witness at the soldier's court martial.  The Veteran's service personnel records do not document this incident.  They also state that the Veteran's military occupational specialty while stationed in Korea from May 1973 to June 1974 was that of carriage equipment attendant, rather than a military policeman.  However, while a request has previously been made to the National Personnel Records Center and the U.S. Army Crime Records Center for information related to the Veteran in a hostage situation, with a negative response received, it does not appear that a request for the transcript of the reported court martial has been made.  The Veteran has stated that the soldier in question was named Angel.  On remand, he should be given the opportunity to advise of the soldier's last name or any other identifying information.  A search should be made to determine whether any court martials were held in Seoul, Korea, from 1973 to 1974, and, if so, whether a soldier named Angel was the defendant in any of the proceedings and if the Veteran testified at the proceeding. 

With regard to the Veteran's claim for service connection for tinnitus, the Veteran contends that his tinnitus is related to exposure to artillery noise on a daily basis while serving in an artillery unit in Fort Sill, Oklahoma, from 1976 to 1978.  He contends that he has suffered from ringing in his ears since that time.  The Board notes that the Veteran did not report tinnitus on his original application for VA benefits in 2003 or in the resultant VA and private treatment records, including on audio examination in 2006.  He was scheduled for a VA examination in December 2009 to determine the etiology of his tinnitus, but he did not report.  However, it is unclear whether he knew of the scheduled VA examination, as in his 2011 notice of disagreement, he stated that he was willing to undergo any testing necessary to support his claim.  In light of the subjective nature of tinnitus and his contentions as to military noise exposure, and because it is unclear as to why he did not attend the previously scheduled VA examination, the Board finds that a new VA examination should be obtained on the matter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any further identifying information as to the court-martialed soldier, to include Angel's last name.

2.  Contact the National Personnel Records Center and/or the U.S. Crime Investigations Center, and/or the National Archives and Records Administration and/or any other appropriate service agency, to request information as to whether a court martial was held in Seoul Korea, perhaps at the Yongsan Garrison 8th Army Division, between May 1973 and June 1974, against a soldier named "Angel" and where the Veteran was a witness.  If a negative response is received, notify the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of his tinnitus.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his service?

4.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


